 THE BAPTIST MEMORIAL HOSPITAL199The BaptistMemorial HospitalandLocal 150T, Ser-viceEmployeesInternationalUnion, AFL-CIO-CLC,i Petitioner. Case 26-RC-4908May 27, 1976DECISION AND ORDERBy MEMBERSJENKINS,PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer William DLevy of the National Labor Relations Board Fol-lowing the close of the hearing, the Regional Direc-tor for Region 26 transferred this case to the Boardfor decision Thereafter, the Employer filed a briefwith the BoardPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial errorThe rulings are hereby af-firmedUpon the entire record in this proceeding,' theBoard findsIThe parties have stipulated that the Employer,which operates a nonprofit hospital in Memphis,Tennessee, and employs 4,000 people, has a gross an-nual income in excess of $50 million, and during thepast year purchased supplies valued in excess of$50,000 directly from outside the State of TennesseeWe find that the Employer is engaged in commercewithin the meaning of the Act, and that it will effec-tuate the purposes of the Act to assert jurisdictionherein2The labor organization involved claims to rep-resent certain employees of the Employer3No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasonsThe Petitioner seeks to represent a separate unit ofthe Employer's 90 maintenance employees and dis-claims any interest in a broader unit The Employercontends that the smallest possible appropriate unitwould be a general service unit made up of approxi-mately 1,600 employees, including the employeessought separately by the Petitioner The Employer1Hereinafter referred to as the Petitioner2TheEmployer requested oral argumentThisrequest is hereby denied asthe record and thebriefadequately present the issues and the positions ofthe partieswould include in such a unit grounds keepers, aides,and orderlies, and dietary, housekeeping, laundry,and technical employees The Employer would ex-clude professionals, supervisors, office clericals, andall other employees involved in patient careThe Employer employs approximately 4,000 em-ployees in some 40 or 50 identifiable areas, one ofwhich is the engineering department The Petitionerrefers to the engineering department as a mainte-nance department and seeks to represent the employ-ees therein as a separate unitSupervision of the engineering department is un-der the administration of the superintendent ofplants Employees working in the engineering depart-ment are divided into three classifications accordingto skills helpers, apprentices, and journeymen Help-ers are hired without skills, some are transfereesfrom other hospital areas such as housekeeping, foodservice, or the barber shop As helpers gain on-the-job experience, they are advanced to apprentices andthen to journeymen The Employer states that theclassification of journeyman is primarily for the pur-pose of providing additional compensationEngineering employees perform routine refrigera-tion,air-conditioning, and electrical repair workMajor work, such as electrical wiring, is contractedout to special skilled workers from outside the hospi-talSome engineering employees are assigned to as-sist on special projects or work in particular hospitalareas, such as the laundry or incinerator Supervisionof these employees is by the project or area supervi-sor who reports to a different hospital administratorfrom the engineering department head In additionto repair work, engineering employees work through-out the hospital performing such duties as cleaningthe grounds and engineering spaces, assisting house-keeping employees in transporting furniture to vari-ous floors and buildings, pulling down linen in thelaundry on nights and weekends, helping in loadingand unloading for various departments, and aidingin cleaning the incinerators and air unitsThe record discloses that engineering employeeshave no special facilities They share common diningfacilities, canteens, break areas, restrooms, entrance,and parking with other hospital employees All pros-pectiveengineeringemployees are first routedthrough the personnel office as are other job appli-cants They are paid on the same date, are eligible forthe same benefits, such as sick pay, holidays, vaca-tion, retirement, and educational assistance, and areprovided with the same personnel handbook as allother hospital employeesIt is apparent that the maintenance employees donot constitute a separate appropriate unit on a craftbasisThe Employer does not hire only journeymen224 NLRB No 51 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDor their equivalent for craft positions And, currently,about 30 percent of the maintenance employees areunskilled helpers, while little more than 20 percentcan be considered true craftsmenAlthough themaintenance employees do perform many tasks cus-tomarily performed by employees possessing crafts-man status, they also perform many relatively un-skilled tasksMoreover, as notedsupra,the recordtestimony shows that it is not uncommon for the Em-ployer to hire independent contractors to performsuch major work as that involving electrical wiringInRiversideMethodist Hospital,223 NLRB 1084(1976),we found, for the reasons stated therein,that the employees of a plant operations departmentsimilar to those petitioned for here did not comprisea distinct and homogeneous group with interests suf-ficiently separate from other employees to warranttheir separate representation In this proceeding, asset forth in detail,supra,the maintenance employeessought by Petitioner are similar to those employees inRiversidein terms of their job duties and functions,the wide variety of their backgrounds and skills, thenature of the work performed, the substantial degreeof regular contact with other employees, and theirsharing of fringe benefits and other terms and condi-tions of employment with employees excluded fromthe requested unitIn view of the entire record in this case and in lightof our Decision inRiverside, supra,we find that theEmployer's maintenance employees do not possess acommunity of interest sufficiently separate and dis-tinct from the broader community of interest whichthey share with all the otherservice and maintenanceemployees to warrant finding that they constitute aseparate appropriate unit 3 Accordingly, and as thePetitioner has disclaimed interest in a broader unit,we shall dismiss the petitionORDERIt ishereby ordered that the representation peti-tion herein be, and it hereby is, dismissed3St JosephHospital224 NLRB 270 (1976)In his separate concurring opinion in StVincents Hospital,223 NLRB638 (1976),Member Penello clarified his position, as taken inShrinersHospitals for CrippledChildren,217 NLRB806 (1975)on the appropriate-ness of maintenance units in the health care industry In so clarifying hispositionMember Penello stated that he is of the view that a craft mainte-nance unit may be appropriate when,viewed in light of all the criteriatraditionally considered in determining the appropriateness of maintenanceunits generally its establishment does not conflict with the congressionalmandate against proliferation of bargaining units in the health care industryThis standard which is a more rigid one than is applied in other indus-tries, can be met in Member Penello's view,when the unit sought unlikethe situation inShrinersis composed of licensed craftsmen engaged in tra-ditional craft work,which is performed in a separate and distinct locationapart from other employees in the health care facility Normally,such employees do not perform other services throughout the health care facility, aswas the case inShrinersand there is, at most,minimal transfer or inter-change to and from the craft unit In the instant case, Member Penelloagrees with his colleagues that the unit sought-of all hospital maintenanceemployees-is inappropriate since it does not satisfy the standard set forthby him for finding a craft maintenance unit to be appropriate